SEC File Nos.002-33371 811-01880 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 64(X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 45(X) THE INCOME FUND OF AMERICA, INC. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120-7650 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F. Quan Secretary The Income Fund of America, Inc. P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120-7650 (Name and Address of Agent for Service) Copy to: Michael Glazer Paul, Hastings, Janofsky & Walker, LLP 515 South Flower Street Los Angeles, California 90071-2228 (Counsel for the Registrant) Approximate date of proposed public offering: [X]It is proposed that this filing will become effective on October 1, 2007 pursuant to paragraph (b) of Rule 485. [logo - American Funds(R)] The right choice for the long term/(R)/ The Income Fund of America/(R)/ PROSPECTUS October 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objectives, strategies and risks 11 Management and organization 15 Shareholder information 16 Choosing a share class 18 Purchase and exchange of shares 22 Sales charges 25 Sales charge reductions and waivers 27 Rollovers from retirement plans to IRAs 28 Plans of distribution 28 Other compensation to dealers 29 How to sell shares 31 Distributions and taxes 32 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Risk/Return summary The fund seeks to provide you with current income and, secondarily, to make your investment grow. It invests primarily in a broad range of income-producing securities, including stocks and bonds. Generally, the fund will invest a substantial portion of its assets in equity-type securities. The fund is designed for investors seeking current income and capital appreciation through a mix of investments that provides above-average price stability. Your investment in the fund is subject to risks, including the possibility that the fund's income and the value of its portfolio holdings may fluctuate in response to economic, political or social events in the United States or abroad. The prices of, and the income generated by, securities owned by the fund may also be affected by events specifically involving the companies issuing those securities. The values of, and the income generated by, debt securities owned by the fund may be affected by changing interest rates and credit risk assessments as well as by events specifically involving the issuers of those securities.
